FREEDMAN, District Judge.
Petitioner has filed a document which he has entitled a “Writ of Mandamus to Show Cause”. Therein he alleges that certain constitutional rights were violated, as a result of which he should be released from imprisonment. He also claims that his freedom of inquiry through his sister has been interfered with and that this in turn has constituted an interference with his right to a writ of habeas corpus.
Considered as a petition for a writ of habeas corpus the application fails to comply with our local Rule 37. For the information of the petitioner a copy of local Rule 37 will be attached to our order, which the Clerk will be directed to send to him.
An examination of the document filed indicates some facts which might entitle the petitioner to make a claim under the Civil Rights Act, 42 U.S.C.A. § 1983. If such a claim is intended, it should be set out in a complaint, however informal, reciting with sufficient certainty and definiteness what is the nature of the claim and against whom it is asserted.
The order which we will enter, therefore, will not in any way adjudicate the applicant’s rights, either to a writ of habeas corpus on a petition filed in compliance with our local Rule 37 or to an action under the Civil Rights Act.
ORDER
AND NOW, January 30, 1963, the petition of Robert F. M. Bogart, entitled “Writ of Mandamus to Show Cause”, is denied, without prejudice.